AO 442 (Rev. 12/85) Warrant for Arrest

                                       UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                            SOUTHERN DIVISION


UNITED STATES OF AMERICA
                                                                                         WARRANT FOR ARREST
         v.
                                                                               CRIMINAL CASE: 7:19-CR-00060-1FL(4)
MELINDA LORRAINE HALL


To: The United States Marshal and any Authorized United States Officer. YOU ARE HEREBY COMMANDED to arrest

MELINDA LORRAINE HALL and he/she shall be brought before the nearest Magistrate/Judge to answer an

___x_Indictment _ _Superseding Indictment _ _ _Criminal lnformation_Complaint

_ _ Order of Court: _Violation Notice_Probation Violation Petition charging him/her with:

Count l - 21 U.S.C. § 846: Conspiracy to Distribute and Possess With the Intent to Distribute Fifty (50) Grams or More ofMethamphetamine

Count 2- 21 U.S.C. § 84l(a)(l) and 18 U.S.C. § 2: Possess With the Intent to Distribute a Quantity ofa Mixture and Substance Containing
a Detectable Amount ofMethampheta · e· and Aiding and Abetting
                                           'Biel'
                                                    00
                                                     ~                 =c~l=e~r~k--=o~f,......=c=o=u~r~t~~~~~~~~~~~~-
                                                                       Ti tl e of Issuing officer

                                                                       April 4, 2019- RALEIGH, NORTH CAROLINA
signat                                                                 Date and Location


   Recommended Bond: DETENTION
                                                                RETURN

   This warrant was received and executed with the arrest of the above named defendant at



   DATE RECEIVED                                    NAME AND TITLE OF ARRESTING             NAME AND TITLE OF ARRESTING
                                                    OFFICER
   DATE OF ARREST
                                                    TJ1· ov(l!U1,, WJ                       J. ~                    l<Yn2



                                                                                                                       FILED
                                                                                                                    MAY 212019
                                                                                                               PETER A. MOORE, JR., CLERK
                                                                                                                US DIST~COURT, EDNC-
                                                                                                              BY       ~ -         DEPCLK


                       Case 7:19-cr-00060-FL Document 23 Filed 05/21/19 Page 1 of 1
